GREENBERG, J.,
Defendants filed an appeal on February 28, 1975, from a judgment entered in the Municipal Court. They made service by certified mail, sent out on March 14, 1975, some 14 days after the appeal was taken although still within the 20-day time limit specified by Philadelphia R.C.P. *30(d). That rule provides that a copy of the notice of appeal shall be served on the parties in interest by certified mail within 20 days. Obviously, this means that the other party must receive the appeal notice within that time, not that it merely must be mailed. The notice here was received on March 22, 1975, which is more than 20 days after the appeal was taken.
Defendants waited 14 days before sending out notice of the appeal and they cannot now be heard to say that the service was proper when it was received by plaintiff after the expiration of the legal time period.
Accordingly, we enter the following
ORDER
Defendants’ petition to strike plaintiff’s praecipe to strike the appeal and for leave to file proof of service nunc pro. tunc is denied.